DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           PATRICIA A. FYE,
                              Appellant,

                                    v.

                          BRYAN S. BENNETT,
                              Appellee.

                              No. 4D16-44

                             [May 25, 2016]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; John L. Phillips, Judge; L.T. Case
No. 502015DR011874.

  Siobhan Helene Shea of Siobhan Helene Shea Appellate Practice, Palm
Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

    Patricia A. Fye appeals the summary denial of her petition for
injunction against stalking, which she sought against her former husband,
Bryan S. Bennett, pursuant to section 784.0485, Florida Statutes (2015).
Fye’s petition was denied without a hearing based on a finding that Fye
failed to allege specific facts and circumstances to establish that she was
the victim of stalking. We reverse and remand because we conclude that
the petition alleged sufficient facts to warrant an evidentiary hearing.

   The petition alleged that Fye and Bennett lived together for several
years prior to 2014, and that Bennett was also employed by Fye’s
company. In early 2014, their relationship dissolved, and Fye terminated
Bennett’s employment. At that time, Bennett began to make threats
against Fye, her business, and her employees through harassing phone
calls and by showing up at job sites. In November 2015, Bennett entered
a plea of guilty to two counts of making threatening phone calls against
Fye, and he was sentenced to six months of probation. As a condition of
his probation, Bennett agreed to cooperate with the entry of a permanent
injunction against stalking. Fye also alleged that Bennett was seen
outside of her home and office on several occasions over the past several
months.

   Section 784.0485, Florida Statutes (2015), creates a civil cause of
action, which allows a victim of stalking to seek an injunction for
protection. “A person who willfully, maliciously, and repeatedly follows,
harasses, or cyberstalks another person commits the offense of stalking[.]”
§ 784.048(2), Fla. Stat. (2015). To “harass” is defined as “engag[ing] in a
course of conduct directed at a specific person which causes substantial
emotional distress to that person and serves no legitimate purpose.” §
784.048(1)(a), Fla. Stat. A “course of conduct” is defined as “a pattern of
conduct composed of a series of acts over a period of time, however short,
which evidences a continuity of purpose.” § 784.048(1)(b), Fla. Stat.
Finally, when determining whether a victim has suffered substantial
emotional distress, courts apply a reasonable person standard rather than
a subjective standard. See Plummer v. Forget, 164 So. 3d 109, 110 (Fla.
5th DCA 2015).

   Considering Fye’s allegations in light of Bennett’s recent plea
agreement, including his agreement to cooperate with the entry of a
permanent injunction against stalking, we conclude that Fye’s petition was
facially sufficient. We therefore reverse and remand for the trial court to
conduct an evidentiary hearing on Fye’s petition pursuant to section
784.0485(4), Florida Statutes.

   Reversed and remanded.

WARNER, GROSS and KLINGENSMITH, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2